Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/04/2022, with respect to Bohnke et al (US 20190233574 A1) have been fully considered and are persuasive.  The rejection of 03/29/2022 has been withdrawn. 
Bohnke does not disclose the claimed polyol with the Mn of 500 to 8000 g/mol.

Applicant’s arguments, filed 10/04/2022, with respect to Ettinger (US 20160138267 A1) in view of Bohnke et al (US 20190233574 A1) have been fully considered and are persuasive.  The rejection of 03/29/2022 has been withdrawn. 
Bohnke does not disclose the claimed polyol with the Mn of 500 to 8000 g/mol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-14, 16-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheolas et al (US 20020045690 A1, also published as WO 0029459 A1) in view of Hocke et al (US 20190255788 A1).
Cheolas discloses polyisocyanurate-polyurethane systems for pultrusion of reinforced composites comprising a polyol component and an isocyanate and a filler [abstract] as well as a trimerization catalyst [clm 3]. The isocyanate Index of the reaction mixture is 200 to 1000 [clm 12], i.e. NCO/OH index of 2.00 to 10.00 in the language of the claims, and the trimerization catalysts includes potassium salts such as carboxylates such as potassium 2-ethylhexanoate [0024, 0026, 0081, clm 47]. The polyol component is a polyether polyol of molecular weight 300 to 6000 [0009], i.e. acid number of 0 mgKOH/g. The preferred fiber reinforcement includes glass fibers [0195-0196]. 
Cheolas does not disclose the claimed aliphatic isocyanates but rather just discloses MDI compounds without any specific teaching of why [0011]. 
Hocke discloses polyisocyanurate systems for pultrusion of reinforced composites [abstract], very similar to Cheolas. Hocke teaches that the aromatic diisocyanates of Cheolas are detrimental because they have poor weathering and UV stability [0007] and that aliphatic isocyanates have better weathering stability [0003]. Furthermore, Hocke teaches that aliphatic diisocyanates including HDI, PDIU, and IPDI are preferred [0215-0217]. Hocke also teaches that in addition to preferred potassium carboxylates as the trimerization catalyst [0071, 0073], the potassium and calcium hydroxides, carbonates, alkoxides and phenoxides are even more preferred [0075]. The composite material is used for window frames [clm 21]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed aliphatic polyisocyanates in place of the aromatic MDI of Cheolas because Hocke teaches that the aliphatic polyisocyanates improve weathering and UV resistance in a polyisocyanurate pultrusion composite. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the potassium and calcium hydroxides, carbonates, alkoxides and phenoxides of the claims in the composition of Cheolas because Hocke teaches that the claimed salts and the potassium carboxylates of Cheolas are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 5-8 and 14-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9-16 and 19-20 of copending Application No. 16951049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the same polyol, aliphatic isocyanate and catalyst components in the same NCO/OH ratio [clms 1-6, 9-10] made by the same process [clms 11-16, 19-20]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766